Fourth Court of Appeals
                                San Antonio, Texas
                                        May 6, 2019

                                   No. 04-18-00737-CV

                 ESTATE OF ELAINE EISELE ADAMS, DECEASED,

              From the 216th Judicial District Court, Gillespie County, Texas
                                 Trial Court No. 14997
                     Honorable N. Keith Williams, Judge Presiding

                                      ORDER
Sitting:     Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice

       Appellant’s motion for an extension of time to file a reply brief is GRANTED.
Appellant’s reply brief was filed on April 23, 2019.

It is so ORDERED on May 6, 2019.
                                   PER CURIAM



ATTESTED TO:________________________________
            KEITH E. HOTTLE,
            Clerk of Court